DETAILED ACTION
This Office action is in reply to application no. 16/399,684, filed 30 April 2019.  Claims 1-19 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 30 April 2018.  It is noted, however, that applicant has not filed a certified copy of the 201821016231 application as required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cooper on 11 January 2021.

The application has been amended as follows: 

Claim 1 is amended as follows:
1. A computer system comprising: 
one or more processors; and
a memory coupled to the one or more processors, the memory [[for]] storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for click to install behavior based on detection of fraud, the method comprising:
receiving, at a fraud detection platform, device data and application data collected from a plurality of sources, wherein the device data and the application data [[is]] are associated with one or more advertisements published on at least one publisher on one or more media devices;
identifying, at the fraud detection platform, a plurality of parameters based on the device data and the application data, wherein the plurality of parameters comprises [[of]] time taken between two events on the one or more media devices;
generating, at the fraud detection platform, a plurality of graphs based on the device data, the application data, user behavior and the plurality of parameters, wherein the plurality of graphs is generated with respect to time when a signal generator circuitry embedded inside the one or more media devices generates a signal to trigger one or more hardware components of the one or more media devices;
analyzing, at the fraud detection platform, the plurality of graphs with trained data, wherein the analysis is done based on the user behavior, the application data and the device data, wherein the analysis is done to identify fraud based on deviation, wherein the analysis is done in real time;
scoring, at the fraud detection platform, the publisher based on the deviation, wherein the scoring is done based on the analysis of the plurality of graphs; and
blocking, at the fraud detection platform, the publisher if the score of the publisher is above a predefined level, wherein the blocking is done in real time.

Claim 2 is amended as follows:
2. The computer system as recited in claim 1, wherein the device data comprises network type, service provider, location, time-stamp, operating system, model number, number of [[application]] applications installed, number of [[application]] applications uninstalled, screen size, network speed and device type.

Claim 4 is amended as follows:
4. The computer system as recited in claim 1, wherein the plurality of sources [[comprises]] comprise an historical database, a network type database, an anonymous database, a click database, a plurality of third party [[database]] databases, a plurality of sensors and an actuator.

Claim 6 is amended as follows:
6. The computer system as recited in claim 1, wherein the plurality of graphs [[comprises]] comprise an interaction graph, network graph and anonyms IP graph.

Claim 8 is amended as follows:
8. The computer system as recited in claim 1, further comprising 
[[Examining]] examining, at the fraud detection platform, the user behavior based on the real-time and past data, wherein the examination is done to identify abnormal user behavior, wherein the examination is done in real time.

Claim 10 is amended as follows:
10. A computer-implemented method for click to install behavior based on detection of fraud, the computer-implemented method comprising:
receiving, at a fraud detection platform with a processor, device data and application data collected from a plurality of sources, wherein the device data and the application data [[is]] are associated with one or more advertisements published on at least one publisher on one or more media devices;
identifying, at the fraud detection platform with the processor, a plurality of parameters based on the device data and the application data, wherein the plurality of parameters comprises [[of]] time taken between two events on the one or more media devices;
generating, at the fraud detection platform with the processor, a plurality of graphs based on the device data, the application data, user behavior and the plurality of parameters, wherein the plurality of graphs is generated with respect to time when a signal generator circuitry embedded inside the one or more media devices generates a signal to trigger one or more hardware components of the one or more media devices;
analyzing, at the fraud detection platform with the processor, the plurality of graphs with trained data, wherein the analysis is done based on the user behavior, the application data and the device data, wherein the analysis is done to identify fraud based on deviation, wherein the analysis is done in real time;
scoring, at the fraud detection platform with the processor, the publisher based on the deviation, wherein the scoring is done based on the analysis of the plurality of graphs; and
blocking, at the fraud detection platform with the processor, the publisher if the score of the publisher is above a predefined level, wherein the blocking is done in real time.

Claim 11 is amended as follows:
11. The computer-implemented method as recited in claim 10, wherein the device data comprises network type, service provider, location, time-stamp, operating system, model number, number of [[application]] applications installed, number of [[application]] applications uninstalled, screen size, network speed and device type.

Claim 13 is amended as follows:
13. The computer-implemented method as recited in claim 10, wherein the plurality of sources [[comprises]] comprise an historical database, a network type database, an anonymous database, click database, a plurality of third party [[database]] databases, a plurality of sensors and an actuator.

Claim 15 is amended as follows:
15. The computer-implemented method as recited in claim 10, wherein the plurality of graphs [[comprises]] comprise an interaction graph, network graph and anonyms IP graph.

Claim 17 is amended as follows:
17. The computer-implemented method as recited in claim 10, further comprising
examining, at the fraud detection platform with the processor, the user behavior based on the real-time and past data, wherein the examination is done to identify abnormal user behavior, wherein the examination is done in real time.

Claim 19 is amended as follows:
19. A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, [[performs]] perform a method for click to install behavior based on detection of fraud, the method comprising:
receiving, at a computing device, device data and application data collected from a plurality of sources, wherein the device data and the application data [[is]] are associated with one or more advertisements published on at least one publisher on one or more media devices;
identifying, at the computing device, a plurality of parameters based on the device data and the application data, wherein the plurality of parameters comprises [[of]] time taken between two events on the one or more media devices;
generating, at the computing device, a plurality of graphs based on the device data, the application data, user behavior and the plurality of parameters, wherein the plurality of graphs is generated with respect to time when a signal generator circuitry embedded inside the one or more media devices generates a signal to trigger one or more hardware components of the one or more media devices;
analyzing, at the computing device, the plurality of graphs with trained data, wherein the analysis is done based on the user behavior, the application data and the device data, wherein the analysis is done to identify fraud based on deviation, wherein the analysis is done in real time;
scoring, at the computing device, the publisher based on the deviation, wherein the scoring is done based on the analysis of the plurality of graphs; and
blocking, at the computing device, the publisher if the score of the publisher is above a predefined level, wherein the blocking is done in real time.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: first, though the claims recite abstraction such as data “associated with one or more advertisements” which is used to make a determination, which could be considered advertising behavior, one of the enumerated “certain methods of organizing human activity” deemed to be abstract, the claims nonetheless integrate the abstract idea into a practical application because the combination of steps and the use of trained data and the use of a hardware trigger and blocking a publisher from being able to advertise based on a score go beyond “generally linking” the abstract idea “to a particular technological environment”.  See MPEP § 2106.05(e).  The claims are thereby not “directed to” an abstract idea and are patent eligible.
No rejection is made under 35 U.S.C. § 102 or 103, so a brief review of the state of the relevant art just prior to the filing of the claimed invention is in order.  Caldera (U.S. Patent No. 9,852,427) discloses a system for “sanction screening” [title] that can “flag potentially sanctioned transactions” and issue a warning. [abstract] It uses a “fraud score” [Col. 24, line 45] and analyzes and uses “graph data”, [claim 1] but other than those particular details, it provides a dissimilar process compared to that of the present invention.
Lawson et al. (U.S. Publication No. 2016/0112475) disclose a service which employs billing information in an on-line communication platform. [abstract] It includes using “fraud scores” which if they “satisfy a fraud threshold block” can cause the system to “mitigat[e] fraudulent behavior”. [0101] Again, though, other than the particular detail, the overall process is not similar to that of the present invention.
Jenson (U.S. Publication No. 2018/0316722) disclose a graph-based distance-metric process to identify illegitimate activities, [title] which can “generate a node graph” of “user account nodes” and which computes a “distance score” across the graph of nodes and determines “that a transaction is an illegitimate transaction” based on this. [abstract] Data included in the graph may include “device identification information”, information about an “advertisement” and the like. [0027] The graphs “demonstrate different relationships between user account nodes”, [0039] which reads on their being used in an analysis of some kind. It uses “machine learning”. [0048]
But none of these, alone or in combination, teach or suggest all of the limitations of the claims of the present invention, such as that graphs are generated when a signal generator triggers a hardware component of a media device, in combination with the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694